Dear Dr. Hebert:
Your request for an Attorney General's opinion has been forwarded to me for research and reply. In particular, you asked the following questions:
      What are the policies for the destruction of non-controlled prescription drugs of deceased nursing home residents? Additionally, what are the policies concerning discontinued prescription drugs?
The only statutory provision which gives direction concerning these questions is found in the Louisiana Administrative Code, Title 46, Section 3517. This article provides:
      [D]rugs dispensed on prescription to a patient shall not be accepted for return or exchange by any pharmacist after such drugs have been removed from the pharmacy premises where they were dispensed.
This provision does not specify the destruction procedures to be followed concerning unused or discontinued medications, however, it does make clear that these medications cannot be re-dispensed by a pharmacy. If this holds true for pharmacies, it would follow that it would be illegal for a nursing home to give these prescription drugs to anyone other than the person to whom they were prescribed.
At present, there is no statutory mandate for the destruction of unused or discontinued non-controlled prescription drugs, however, it is the opinion of this office that only those persons to whom the drugs were prescribed have a possessory interest.
If our office can be of further assistance, please contact us. With kindest regards, I remain
Sincerely,
                             ________________________________ Glen R. Petersen Assistant Attorney General Louisiana Department of Justice